Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 Integration Team Members Named Following the exciting and historic announcement that we have agreed to combine our company with Black & Decker, I would like to take a moment to update you on our integration progress, and let you know how that may affect you in the coming weeks and months. Acquisition integration has become a publically recognized core competency at Stanley. We have completed 56 acquisitions since 2002, and we have learnedmany valuable lessons that have helped us refine our process. Our integrationmethodology is built on people, process and value creation. It is a process thatdrives a culture of excellence and inclusion, and one that holds integrity, respect,and accountability above all else. It is a process that has successfully driventangible results and one we are confident will continue to drive value for thecombined Stanley Black & Decker post-merger. Fundamentally, our integrationprocess is built on the belief that one plus one can be greater than two, and wehave every reason to expect that will be the case with this integration. The chart attached outlines the core of that process—the Integration SteeringCommittee, Integration Management Office, and Integration Teams, as well as theleaders from both Stanley and Black & Decker who will direct those teams. We have asked Brett Bontrager, President of Stanley Convergent Security Solutions (CSS) and Vice President of Business Development, to co-chair theIntegration Management Office. Brett has successfully led several integrations andhas played a role in the majority of those 56 acquisitions, including our largest todate, Facom Tools. We recognize that integrating Stanley and Black & Decker is amonumental task, so we have reorganized the Stanley CSS team under Brett toensure that Brett and his team can focus on the task at hand while continuing todrive growth and profitability at CSS. A chart outlining the CSS organization is alsoappended for reference. Tony Milando, Global Vice President, Operations for the Black & Decker PowerTools business has been selected to co-chair the integration efforts for Black &Decker.
